Case 3:17-cv-00108-GPC-MDD Document 865-3 Filed 02/15/19 PageID.89660 Page 1 of 6


  1   Juanita R. Brooks (SBN 75934) brooks@fr.com
      Seth M. Sproul (SBN 217711) sproul@fr.com
  2
      FISH & RICHARDSON P.C.
  3   12390 El Camino Real
      San Diego, CA 92130
  4
      Telephone: (619) 678-5070 / Facsimile: (619) 678-5099
  5
      Ruffin B. Cordell (D.C. Bar #445801; Admitted Pro hac vice) cordell@fr.com
  6   Lauren A. Degnan (D.C. Bar #452421; Admitted Pro hac vice) degnan@fr.com
  7   FISH & RICHARDSON P.C.
      1000 Maine Avenue, S.W., Suite 1000
  8   Washington, D.C. 20024
  9   Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
 10   William A. Isaacson (D.C. Bar #414788; Admitted Pro hac vice) wisaacson@bsfllp.com
 11   Karen L. Dunn (D.C. Bar #1002520; Admitted Pro hac vice) kdunn@bsfllp.com
      BOIES SCHILLER FLEXNER LLP
 12   1401 New York Avenue, N.W.
 13   Washington, D.C. 20005
      Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 14
      Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 15
      (Counsel for the CMs and Additional Counsel listed below Signature Line)
 16
 17                        UNITED STATES DISTRICT COURT

 18                      SOUTHERN DISTRICT OF CALIFORNIA

 19 IN RE:                              Case No. 3:17-CV-00108-GPC-MDD
                                        [Consolidated with Case No. 3:17-CV-01010-
 20 QUALCOMM LITIGATION,                GPC-MDD]
 21                                     APPENDIX OF EXHIBITS TO APPLE INC.
                                        AND THE CONTRACT
 22
                                        MANUFACTURERS’ MOTION IN LIMINE
 23                                     NO. 7 TO EXCLUDE EVIDENCE
 24                                     CONCERNING UNRELATED APPLE
                                        AGREEMENTS
 25
                                        Judge:           Judge Gonzalo P. Curiel
 26                                     Date:            March 14, 2019
 27                                     Time:            1:30 p.m.
                                        Courtroom:       2D
 28

                                                                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 865-3 Filed 02/15/19 PageID.89661 Page 2 of 6



  1          Pursuant to Local Rule 5.1(e), Plaintiff and Counterclaim-Defendant Apple Inc.
  2   (“Apple”), Defendants, Counterclaimants, and Third-Party Plaintiffs Compal
  3   Electronics, Inc., FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd., Pegatron
  4   Corporation, and Wistron Corporation (collectively, the “CMs”), hereby submit this
  5   Appendix of Exhibits to Their Motion in Limine No. 7 to Exclude Evidence
  6   Concerning Unrelated Apple Agreements:
  7
  8    EX.     DECL.           DESCRIPTION                                    PAGE

  9                                                                           NOS.
      A        Liu             DTX01419B (APL-QC-FTC_32617239),               1 – 129
 10
               Declaration     August 10, 2006
 11
      B        Liu             DTX00463 (APL-QC-FTC_37257300), June           130 – 140
 12            Declaration     8, 2008
 13   C        Liu             Qualcomm Incorporated’s deposition             141 – 153
 14            Declaration     designations for select witnesses, November
                               2, 2018
 15
      D        Liu             Deposition of Eddy Cue [Excerpts], June 12,    154 – 175
 16
               Declaration     2018
 17            Liu             DTX01389A (APL-QC_09580858), October
      E                                                                       176 – 177
 18            Declaration     9, 2007
 19   F        Liu             DTX01737 (APL-QC_14930830), May 16,            178 – 206
 20            Declaration     2006
      G        Liu             DTX00342 (APL-QC-FTC_25681106),                207 – 222
 21
               Declaration     November 28, 2007
 22            Liu             Opening Expert Report of Tasneem Chipty
      H                                                                       223 – 232
 23            Declaration     [Excerpts], served on June 29, 2018
 24   I        Liu             Opening Expert Report of Douglas Bernheim      233 – 243
 25            Declaration     [Excerpts], served on June 29, 2018
      J        Liu             Deposition of Jayna Whitt [Excerpts], May      244 – 250
 26
               Declaration     3, 2018
 27
      K        Liu             Deposition of Richard Lutton [Excerpts],       251 – 255
 28            Declaration     May 11, 2018
                                                                 CASE NO. 17-CV-00108-GPC-MDD

                                                -1-
Case 3:17-cv-00108-GPC-MDD Document 865-3 Filed 02/15/19 PageID.89662 Page 3 of 6



  1   L       Liu            Deposition of Tim Cook [Excerpts], June 27, 256 – 264
  2           Declaration    2018
      M       Liu            Deposition of Paul Jacobs [Excerpts], April 265 – 269
  3
              Declaration    18, 2018
  4
  5   Dated: February 15, 2019    Respectfully submitted,
  6
                                 By:    /s/ William A. Isaacson
  7                                    Juanita R. Brooks, SBN 75934, brooks@fr.com
  8                                    Seth M. Sproul, SBN 217711, sproul@fr.com
                                       FISH & RICHARDSON P.C.
  9                                    12390 El Camino Real
 10                                    San Diego, CA 92130
                                       Phone: (619) 678-5070; Fax: (619) 678-5099
 11
 12                                    Ruffin B. Cordell (D.C. Bar No. 445801;
                                       pro hac vice) cordell@fr.com
 13                                    Lauren A. Degnan (D.C. Bar No. 452421;
 14                                    pro hac vice) degnan@fr.com
                                       FISH & RICHARDSON P.C.
 15
                                       1000 Maine Avenue, S.W., Suite 1000
 16                                    Washington, D.C. 20024
                                       Phone: (202) 783-5070; Fax: (202)783-2331
 17
 18                                    William A. Isaacson (D.C. Bar No. 414788;
                                       pro hac vice) wisaacson@bsfllp.com
 19
                                       Karen L. Dunn (D.C. Bar No. 1002520;
 20                                    pro hac vice) kdunn@bsfllp.com
                                       BOIES SCHILLER FLEXNER LLP
 21
                                       1401 New York Avenue, N.W.
 22                                    Washington, D.C. 20005
                                       Phone: (202) 237-2727; Fax: (202) 237-6131
 23
 24                              Attorneys for Plaintiff and Counterclaim-Defendant
                                 Apple Inc.
 25
 26
                                 By: /s/ Jason C. Lo
 27                                  Theodore R. Boutrous, Jr., SBN 132099,
 28                                  tboutrous@gibsondunn.com

                                           -2-               CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 865-3 Filed 02/15/19 PageID.89663 Page 4 of 6



  1                                  Richard J. Doren, SBN 124666
                                     rdoren@gibsondunn.com
  2                                  Daniel G. Swanson, SBN 116556,
  3                                  dswanson@gibsondunn.com
                                     Michele L. Maryott, SBN 191993
  4                                  mmaryott@gibsondunn.com
  5                                  Jason C. Lo, SBN 219030,
                                     jlo@gibsondunn.com
  6                                  Jennifer J. Rho, SBN 254312,
  7                                  jrho@gibsondunn.com
                                     Melissa Phan, SBN 266880,
  8                                  mphan@gibsondunn.com
  9                                  GIBSON, DUNN & CRUTCHER LLP
                                     333 South Grand Avenue
 10                                  Los Angeles, CA 90071
 11                                  Tel: (213) 229-7000; Fax: (213) 229-7520

 12                                  Cynthia E. Richman, DC Bar No. 492089,
 13                                  pro hac vice
                                     crichman@gibsondunn.com
 14                                  GIBSON, DUNN & CRUTCHER LLP
 15                                  1050 Connecticut Avenue, N.W.
                                     Washington, DC 20036
 16                                  Tel: (202) 955-8500; Fax: (202) 467-0539
 17
                                Attorneys for Defendants, Counterclaimants, and
 18                             Third-Party Plaintiffs Compal Electronics, Inc., FIH
 19                             Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
                                Pegatron Corporation, and Wistron Corporation
 20
 21
                                     Hugh F. Bangasser, pro hac vice
 22                                  hugh.bangasser@klgates.com
 23                                  Christopher M. Wyant, pro hac vice
                                     chris.wyant@klgates.com
 24                                  J. Timothy Hobbs, pro hac vice
 25                                  tim.hobbs@klgates.com
                                     K&L GATES LLP
 26                                  925 Fourth Avenue, Suite 2900
 27                                  Seattle, Washington 98104
                                     Tel: (206) 623-7580; Fax: (206) 370-6371
 28

                                          -3-                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 865-3 Filed 02/15/19 PageID.89664 Page 5 of 6



  1                                  Caitlin C. Blanche, SBN 254109,
                                     caitlin.blanche@klgates.com
  2                                  K&L GATES LLP
  3                                  1 Park Plaza Twelfth Floor
                                     Irvine, CA 92614
  4                                  Tel: (949) 253-0900; Fax: (949) 253-0902
  5
                                Attorneys for Defendant, Counterclaimant, and
  6                             Third-Party Plaintiff Wistron Corporation
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          -4-               CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 865-3 Filed 02/15/19 PageID.89665 Page 6 of 6



  1                              CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above and
  3   foregoing document has been served on February 15, 2019, to all counsel of record
  4   who are deemed to have consented to electronic service via the Court’s CM/ECF
  5   system per Civ. L.R. 5.4(d). Any other counsel of record will be served by electronic
  6   mail, facsimile and/or overnight delivery.
  7         Executed on February 15, 2019.
  8
                                                   /s/ William A. Isaacson
  9                                                William A. Isaacson
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -5-                    CASE NO. 17-CV-00108-GPC-MDD
